IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39749

STATE OF IDAHO,                                  )    2013 Unpublished Opinion No. 428
                                                 )
       Plaintiff-Respondent,                     )    Filed: April 2, 2013
                                                 )
v.                                               )    Stephen W. Kenyon, Clerk
                                                 )
MATTHEW CHARLES ASKEW,                           )    THIS IS AN UNPUBLISHED
                                                 )    OPINION AND SHALL NOT
       Defendant-Appellant.                      )    BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Darla S. Williamson, District Judge.

       Order denying Rule 35 motion, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Matthew Charles Askew pled guilty to grand theft by possession of stolen property.
Idaho Code §§ 18-2403(4), 18-2407(1). The district court imposed a unified seven-year sentence
with a two-year determinate term, but suspended the sentence and placed Askew on probation
for seven years. Subsequently, Askew admitted to violating several terms of the probation, and
the district court reinstated his probation and ordered him to follow treatment recommendations.
Askew again admitted to violating probationary terms. Consequently, the district court revoked
Askew’s probation, imposed his original sentence, and retained jurisdiction. After the period of
retained jurisdiction, the district court relinquished jurisdiction and executed the original
sentence.



                                               1
       Askew filed a pro se Idaho Criminal Rule 35 motion for reduction or correction of his
sentence. The district court appointed counsel to represent Askew in his Rule 35 proceeding and
appointed counsel filed another Rule 35 motion. The district court denied Askew’s Rule 35
motion, but corrected his credit for time served.
       Askew appeals, claiming that the district court abused its discretion by denying his
Rule 35 motion. 1 Askew also asserts that the Idaho Supreme Court denied him due process and
equal protection by denying his motion to augment the record on appeal.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Askew’s Rule 35 motion, we conclude no
abuse of discretion has been shown.
       Askew asks this Court to hold that the Idaho Supreme Court deprived him of due process
and equal protection when it denied his motion to augment the record. We do not, however,
have the authority to review and, in effect, reverse an Idaho Supreme Court decision on a motion
made prior to assignment of the case to this Court on the ground that the Supreme Court decision
was contrary to the state or federal constitutions or other law. See State v. Morgan, 153 Idaho
618, 620, 288 P.3d 835, 837 (Ct. App. 2012). Such an undertaking would be tantamount to the
Court of Appeals entertaining an appeal from an Idaho Supreme Court decision and is plainly
beyond the purview of this Court.       Id.   If a motion is renewed by the movant and new
information or a new or expanded basis for the motion is presented to this Court that was not
presented to the Supreme Court, we deem it within the authority of this Court to evaluate and
rule on the renewed motion in the exercise of our responsibility to address all aspects of an
appeal from the time of assignment to this Court. Id. Such may occur if the appellant’s or
respondent’s briefs have refined, clarified, or expanded issues on appeal in such a way as to



1
        Askew withdrew his claim that the district court abused its discretion by relinquishing
jurisdiction.

                                                    2
demonstrate the need for additional records or transcripts, or where new evidence is presented to
support a renewed motion. Id.
       Askew has not filed with this Court a renewed motion to augment the record or presented
to this Court in his briefing any significant new facts or a new justification for augmentation
beyond that already advanced in his motion to the Supreme Court. In essence, Askew asks us to
determine that the Idaho Supreme Court violated constitutional law by denying his motion. As
this is beyond the scope of our authority, we will not address the issue further.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion by denying Askew’s Rule 35 motion. Therefore,
the district court’s order denying Askew’s Rule 35 motion is affirmed.




                                                 3